This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 31,766

 5 ANGELICA SANCHEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Sergio Viscoli, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1        Defendant appeals her conviction for DWI. We issued a notice of proposed

 2 summary disposition, proposing to uphold the conviction. Defendant has filed a

 3 memorandum in opposition. After due consideration, we remain unpersuaded. We

 4 therefore affirm.

 5        Defendant has raised a single issue, contending that the admission of her breath-

 6 alcohol test (BAT) results violated her constitutional right to confrontation, insofar as

 7 the State failed to call the individual or individuals who calibrated and certified the

 8 BAT machine.

 9        As we observed in our notice of proposed summary disposition, this Court’s

10 recent decision in the case of State v. Anaya, No. 30,675, slip op. ¶¶ 22-25 (N.M. Ct.

11 App. June 7, 2012), establishes that the Confrontation Clause does not apply relative

12 to the evidence in question.

13        In her memorandum in opposition Defendant acknowledges that Anaya is

14 dispositive, but suggests that we reconsider. [MIO 4-5] We decline the invitation.

15        Accordingly, for the reasons stated, we affirm.

16        IT IS SO ORDERED.

17

18
19                                           TIMOTHY L. GARCIA, Judge

                                               2
1 WE CONCUR:



2
3 MICHAEL E. VIGIL, Judge



4
5 LINDA M. VANZI, Judge




                            3